UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6581



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT WILSON ODOM,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Dis-
trict Judge. (CR-97-180-11)


Submitted:   July 13, 2000                 Decided:    July 24, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Wilson Odom, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Wilson Odom appeals from the district court’s order de-

nying his motions: (1) to dismiss the indictment as defective; (2)

for discovery and sentencing transcripts; and (3) for an emergency

hearing.   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we dismiss the

appeal on the reasoning of the district court.   See United States

v. Odom, No. CR-97-181-11 (W.D.N.C. Apr. 4, 2000).*    We deny the

motion for a certificate of appealability and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
April 3, 2000, the district court’s records show that it was
entered on the docket sheet on April 4, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2